I would like at the
outset to extend sincere congratulations to Mr. Opertti on
his election as President of this new session, the fifty-third
session of the General Assembly. I wish him every success
in presiding over its meetings and conducting its work.
Also, I cannot but extend heartfelt thanks to
Mr. Opertti's predecessor, Mr. Hennadiy Y. Udovenko, the
Minister for Foreign Affairs of friendly Ukraine, for the
efforts he expended during his presidency at the fifty-
second session. I wish him success in his future
endeavours.
Here we come again to this universal forum, to meet,
discuss and debate questions that concern our nations and
peoples. This has become more necessary and pressing than
ever before. The world in which we live today, and in
which, God willing, future generations will live, has grown
smaller in terms of geography and time, but to our great
regret its problems and crises are still as great and as
complicated as ever. They have even become greater and
more complicated as a result of their interconnectedness
and interrelated nature and the interactions among their
ramifications and effects.
We cannot but wonder, while sitting here within the
framework of this universal, international organization,
about the events and developments that occurred in our
world during the past year and about those emerging
questions and crises that call for our utmost attention. Have
we managed to take steps towards the better world we seek
for our countries and peoples? Have we succeeded in
settling any of the bloody conflicts or in pacifying any
region fraught with tension and any of the chronic hotbeds
of tension in the network of regional and international
relations? Has democracy flourished and have human rights
been consolidated? Have we dealt with the problem of
terrorism and succeeded in eliminating its causes and
manifestations? How far have we gone in our efforts to
combat the devastating scourge of drugs? And to what
extent have we achieved the aspirations to put an end to
poverty, misery and unemployment; to find humanitarian
solutions to the phenomenon of migration and the mass
flow of refugees; to eliminate international organized
crime syndicates; to prevent the proliferation of weapons
of mass destruction in general, and nuclear weapons in
particular; to halt the arms race; and to devote more
resources and energy to programmes of development,
education and welfare? These are major questions
concerning urgent issues and problems that call for our
utmost attention and efforts in order to attain these long-
awaited solutions and remedies.
During the past months, we have all followed the
developments of the economic and monetary crises that
have engulfed the States of South-East Asia and the Far
East. We have seen how these developments have led
these States to stagnation, inflation and social suffering
after they had been models of prosperity and rapid growth
for the world.
Also, we are still following with grave concern the
economic and financial upheaval experienced by the
Russian Federation, to whose new Government I would
like on this occasion to wish success in its efforts to cope
with this turmoil and to extricate the country from the
difficulties it is facing.
Naturally, we are concerned at the prospect of the
extension of the adverse consequences of these turbulent
economic conditions to other States and regions of the
world that have been relatively free from them so far.
This brings us to the repercussions of all of this on the
economies of our States in the Gulf region and the
Middle East, especially in the light of the drop in the
world oil prices and the decline of the revenue earned
from this vital commodity on which the producing and
exporting States are primarily dependent to implement
their programmes and attain their development
aspirations.
If these developments prove one thing, it is the
extent to which organic interdependence and interrelation
have come to characterize the economies of the world,
control its markets and define the constantly fluid relation
between its producers and its consumers. This, in turn,
prompts us to deal with these monetary and economic
conditions from a global, open perspective free from
isolationism and narrow-mindedness. It is also incumbent
upon us to make the necessary efforts to cope with the
present crisis on the basis of international partnership,
social justice and developmental and monetary balance,
and to prevent it from worsening and becoming, God
forbid, a worldwide economic recession. If this were to
happen, it would have extremely adverse political, social
28


and economic effects with unpredictable consequences for
us all.
We speak about global concerns and questions, but
regional crises and conditions have not been any better
during recent months. The peace to which we have aspired
in our region is still, to our great regret, an elusive mirage.
It is indeed very distressing, even enraging, for one to see
that several years of negotiations, endeavours and mediation
have failed, so far, to bring the peace process in the Middle
East to its desired objective: the achievement of a
comprehensive, just and lasting peace based on the
principles of international legitimacy, on the resolutions of
this world Organization which is hosting our current debate,
and on the basis of security, stability and mutual
recognition among all nations and peoples of the region.
It is also regrettable that the peace process has not
experienced any positive development since the coming into
office of the present Government in Israel; rather, it has
suffered a serious setback. At a certain time there were
hopes and expectations that the Middle East was on the
verge of a genuine peace allowing everyone to live in
safety and tranquillity, and to enjoy equal rights. The hope
was that the wars that had set the region ablaze and had
bled it for so long would come to an end, to be superseded
by a process of development, cooperation and prosperity.
In the light of those hopes, a series of economic
conferences related to the peace process was launched, the
last of which was the Al-Doha Conference, after which
these conferences came to a halt. This is indeed a reflection
of the situation which the peace efforts reached and the
difficulties that have faced and are still facing these efforts.
The essential problem facing the peace process, in our
view, is the fact that Israel, under its current Prime Minister
and its hard-line Government, has reneged, and is still
reneging, on the principles which originally formed the
basis for the peace process, and on the accords concluded
in the framework of that process between the former Israeli
Government and its Arab neighbours.
Here, I would like to remind the Israeli Government
that the peace process was based on the implementation of
Security Council resolutions, especially resolutions 242
(1967) and 338 (1973), regarding the need for withdrawal
from the Arab territories occupied in 1967, and resolution
425 (1978) regarding southern Lebanon and the Lebanese
Bekaa. This process was also based on the principle of land
for peace and the attainment by the Palestinian people of
their legitimate rights. We view all of these principles as
international obligations, which Israel, as a State Member
of the United Nations, must honour and abide by.
In this regard, allow me to depart from the text of
my statement to say how fervently I wish that Prime
Minister Netanyahu had been sincere in his statement
yesterday, when he claimed he was as interested in
providing security and peace for Palestinian children as he
was for his own children. However, the bitter reality with
which we are all familiar says otherwise. Since
Mr. Netanyahu took office, his Government has been
pursuing a policy contrary to the objectives and the spirit
of the peace process in the region. His failure to
implement the accords signed with the Palestinian side
has worsened the suffering of all segments of the
Palestinian people, including the Palestinian children who
suffer harsh living conditions where they lack the
minimum basic requirements of life in education, health
and nutrition. I wish Mr. Netanyahu had informed us of
the future awaiting these children, who are chafing under
the effect of the economic embargo imposed on them by
his own Government.
In this context, I have to underline the tragic
conditions of the Palestinian people under occupation and
the daily arbitrary practices they suffer at the hands of the
Israeli forces, as if they had not suffered enough from
1948 until the present day. Here, I would like to single
out in particular settlement activity, the confiscation of
land, the demolition of houses and the driving of whole
families out of their homes. All of this should strengthen
our resolve to intensify efforts towards achieving a just
solution that would restore to the Palestinian people their
legitimate rights, including their right to establish their
independent State, with holy Al-Quds as its capital, and
secure the withdrawal of Israel from all the occupied
Arab territories in the Syrian Golan, south Lebanon and
the Lebanese Bekaa in conformity with United Nations
resolutions and the principles of international legitimacy.
This would make it possible to speak of genuine peace in
the region on a just, comprehensive basis and on the basis
of mutual respect and security for all.
I would also like to indicate that the decision by the
Israeli Government on 21 June 1998 to expand the
municipal limits of the city of Jerusalem, which would
alter the legal status of the Holy City, is a direct
contravention of the relevant resolutions of the Security
Council and the General Assembly. Moreover, such a step
contradicts the accords concluded between the Israelis and
the Palestinians and violates the basis of the peace
process which provides for deferring the question of
29


Al-Quds so that it would be agreed upon in the permanent
status negotiations. Therefore, we express our support for
the presidential statement issued by the Security Council on
13 July 1998 in response to the Israeli action. The Council
called upon Israel to refrain from executing its plans and
from taking any action that would prejudice the outcome of
such negotiations or pre-empt the accords that they may
result in. The statement also calls upon Israel to comply
scrupulously with its legal obligations and responsibilities
under the Geneva Convention relative to the Protection of
Civilian Persons in Time of War of 12 August 1949.
I would also like to place on record our satisfaction
with the result of the voting at the 89th meeting of the
General Assembly?s fifty-second session, on 7 July 1998,
which resulted in granting Palestine, in its capacity as
observer in this international body, additional rights and
privileges of participation in the sessions and work of the
Assembly. We view this step as a simple rehabilitation and
a modest step towards endorsing the membership of
Palestine and its legitimate position in the framework of the
United Nations and its institutions, in the hope that the day
will come when, God willing, we will see the Palestine
delegation representing a State admitted as a full-fledged,
active member in this universal, international organization
in the near future.
The consolidation of peace and security, the
enhancement of the principles of mutual confidence and
good neighbourliness, the peaceful settlement of all
conflicts and disputes through dialogue and peaceful means,
and commitment to the principles of international law are
the foundations of the policy of my country, Qatar, vis-à-
vis our neighbours. That is why we consider the question
of security and peace in the Gulf region and the Middle
East a vital question of the highest priority for us and for
our brothers in the Gulf Cooperation Council. From this
perspective, we call for the settlement of the dispute
between our sister State, the United Arab Emirates, and the
friendly Islamic Republic of Iran over the islands of Abu
Musa, Greater Tunb and Lesser Tunb through bilateral
diplomatic efforts or, if need be, by resorting to
international arbitration. This would contribute to the
evolution of Gulf-Iranian relations.
On another level, the Iraqi crisis, in its turn, has been
unresolved for years and there are no signs on the horizon
of an impending, appropriate solution to it. With the
persistence of this situation in Baghdad, which could erupt
at any moment, and with all its potential for destabilizing
the entire region, the condition of the Iraqi people has
reached tragic proportions under the effect of the
international sanctions that have been imposed upon the
country for years. Whether or not we are convinced of the
usefulness of these sanctions in achieving their envisaged
objectives, and while we fully assert the need to
implement all relevant Security Council resolutions, we
would also express the hope that the embargo imposed on
the Iraqi people will be lifted in order to mitigate the
harsh suffering it has caused and the adverse effects it has
had on these people.
We view with concern the tense situation in the
neighbouring region of the Horn of Africa, where States
and people have suffered numerous tragedies and
hardships as a result of border and civil conflicts and
wars. These have resulted in the squandering of resources
and potentials and aggravated the phenomena of poverty,
starvation and migration.
I would like to single out the Republic of the Sudan,
the suffering of whose people, we hope, will end in a
manner that preserves its territorial integrity and the unity
of its people. We also hope that all differences among the
States of the region will be settled by peaceful means and
on the basis of international legitimacy, so as to ensure
cooperation and good-neighbourliness among all States
and peoples.
Furthermore, we in the State of Qatar feel that the
lifting of the embargo and sanctions imposed on the sister
Libyan Jamahiriya is a basic and popular demand,
especially in the wake of recent positive developments in
this matter. In this regard, we would express our hope and
confidence that the efforts currently under way will result
in a judicial and diplomatic formula satisfactory to all
parties to this question and put a definitive end to its
repercussions. This would ensure the lifting of the
embargo and the sanctions imposed on Libya and close
the file on the Lockerbie question, while doing justice to
all parties concerned.
In the same vein, and proceeding from the strong
attachment of the State of Qatar to the principle of the
peaceful settlement of disputes and from its profound
belief in the necessity of consolidating security and
stability and avoiding the dangers of war, hostilities and
clashes of any kind, I wish to express our great concern
over the regrettable events unfolding in Afghanistan and
the escalation of tension along its borders with Iran.
While stressing our conviction that the best means to
solve the Afghan crisis in its various aspects lie in the
diplomatic good offices which are proceeding under the
supervision and auspices of the United Nations, we appeal
30


to the parties concerned to desist from any action to further
escalate the conflict or widen its scope.
Moreover, I cannot but touch upon the tragedy of the
people of the Kosovo region, which is now suffering the
same civil conflicts, “ethnic cleansing” and mass migration
that have plagued other peoples of the former Yugoslavia.
While thanking the Secretary-General of the United
Nations, Mr. Kofi Annan, for his tireless efforts and
initiatives to defuse tensions and settle conflicts throughout
the world, we call upon him once again to continue and
redouble his efforts to end these conflicts and prevent their
expansion and escalation, especially in Kosovo,
Afghanistan, Iraq and Africa.
The crises and conflicts I have cited are but examples
of the magnitude of the challenges and tasks which we
must face. There are many thorny questions and
complicated problems to which all of us, the inhabitants of
this planet, regardless of our different races and beliefs,
must work together to seek solutions, for the sake of our
future and that of our children and grandchildren.
Foremost and most serious among these is the
question of the proliferation of weapons of mass
destruction, including chemical, biological and, especially,
nuclear weapons. A few months ago, we, like the entire
world, were shocked by the disturbing developments arising
from the exchange of nuclear-weapons tests by India and
Pakistan and by their inherent threat of unleashing a
conventional and nuclear arms race between those two large
neighbours. Here, I would like to recall the position of my
country on such tests: We call for the exercise of wisdom
and the prompt signing by all States, without exception, of
the treaties banning nuclear tests and limiting the
proliferation of these weapons of mass destruction, while
earnestly seeking to reduce the number of such weapons in
the world in preparation for their complete elimination. This
is specifically what we would like to see in our region,
which, I emphasize, we would wish entirely free of
weapons of mass destruction, especially nuclear weapons.
In this regard, I would point out that Israel is the only
nuclear-weapon State in the region and the only State that
has so far refused to sign the treaties relevant to the
prohibition of such weapons and the prevention of their
proliferation. If it persists, this situation will lead to tension
and the repercussions arising from the imbalance of power
it causes. Therefore, in our view, it is necessary and
imperative to take concrete steps to eliminate these weapons
from the region, so as to avoid the risks of launching an
arms race that would further destabilize the region.
The State of Qatar also signed the Convention on the
Prohibition of the Use, Stockpiling, Production and
Transfer of Anti-Personnel Mines and on Their
Destruction, which was concluded in Oslo. We signed it
officially in Ottawa last December, prompted by our
belief in the correctness of banning these mines and our
awareness of the many humanitarian tragedies resulting
from their use, especially among innocent civilians in the
wake of the wars during which they had originally been
laid.
Other worldwide scourges, which we have long seen
proliferate and expand, are no less serious than weapons
of mass destruction in terms of their devastating and
comprehensive effects on the peoples and States of the
world. Drugs, organized crime, famine and the disruption
of environmental and climatic conditions have all become
global threats. We sincerely believe that it is impossible
to tackle these threats except through comprehensive
international endeavours and programmes.
In this regard, I would like, on behalf of my
Government, to thank and congratulate the friendly
Government of Italy and the delegations of the world that
participated in the United Nations Diplomatic Conference
of Plenipotentiaries on the Establishment of an
International Criminal Court, which was held in Rome
last June and July. It culminated in a declaration on the
establishment of this Court, the jurisdiction of which will
include trying those responsible for acts of genocide and
war criminals.
I would also like to refer to the twentieth special
session of the General Assembly devoted to countering
the world drug problem, held in this Hall early last June.
It showed us the magnitude of this intractable problem
and its serious effects on all people of the world without
exception. My Government would like to thank the
friendly Government of Mexico for taking the initiative of
proposing to the General Assembly the convening of the
special session in order to draw up a comprehensive
international strategy, under the auspices of the United
Nations, to cope with this problem, which threatens
everybody.
The need to protect and conserve the environment
has become a pressing question that requires all of us, as
peoples inhabiting this planet, to devote greater efforts
and resources to addressing it in a framework of
coordination and cooperation on a comprehensive
international level and in the context of the assumption by
each of us of his own responsibilities and duties. There is
31


no doubt that the environment today has been severely
damaged by the faulty policies and practices still pursued
by some industrial States and institutions. This damage is
also a result of mankind?s age-old neglect of and
indifference to its surroundings. However, the time has now
come to undertake a coordinated and serious universal
effort to put an end to these abuses and practices, which
clearly threaten the future of the globe and all its peoples
and regions with a potential calamity.
The right of man to live in dignity and freedom
remains. For the Government and the people of Qatar it is
a sacred divine right, which we must all respect and
protect. Unfortunately, we cannot confirm that human rights
and man?s freedom to live in dignity and security are
protected and available everywhere in today?s world. There
are still numerous disturbing exceptions and violations in
many regions and States of the world. Fortunately,
however, we are witnessing significant progress towards
substantial recognition of these legitimate human rights, of
greater political, social and cultural democracy and of
humanitarian and civilizational openness.
It is our sincere hope and desire that that progress will
be consolidated and strengthened throughout the world. In
Qatar, we are especially proud that, under the auspices of
His Highness the Prince Sheikh Hamad bin Khalifa
Al-Thani and under his instructions, vital pioneering steps
are being taken to achieve more democracy and to
consolidate participation by all segments of the population
through the exercise of responsibility and freedom of
choice, the guarantee of social and civil rights and civic
duty, and respect for freedom of opinion, of speech and of
the press within the framework of the laws and the ideals
and values in which we believe and which we cherish.
As we stand today at the threshold of a new century
with its attendant rapid and continuous changes,
transformations and surprises and face the growing number
of tasks and the greater challenges they impose, we are
firmly convinced of the need for readiness and preparedness
to meet these challenges, undertake the tasks assigned to us
and shoulder our responsibilities in a spirit of cooperation,
coordination, friendship, mutual respect and commonality
of interest for the benefit of our countries and peoples.
Proceeding from our deep faith in God Almighty, this
is the least we can do for ourselves, our countries and our
peoples and for our one world. Our responsibility to the
future generations dictates that we must provide for them a
better world, a better life and a better future. May God
guide us.
















